Citation Nr: 0944641	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain, myositis.

2.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to August 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is 
not manifested by forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; nor ankylosis of the entire 
thoracolumbar spine.

2.  The Veteran's service-connected diabetes mellitus, type 
II, requires insulin and restricted diet; but is not 
manifested by regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the Veteran's service-connected lumbosacral 
strain, myositis, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5237 (2009).

2.  The criteria for a disability rating in excess of 20 
percent for the Veteran's service-connected diabetes 
mellitus, type II, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.10, 4.119, Diagnostic Code 7913 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2005 and March 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  

The Board acknowledges that no notice letter appears to have 
been sent to the Veteran which specifically referred to his 
increased rating claim for diabetes mellitus.  Nevertheless, 
the record reflects the Veteran has had multiple claims with 
VA over the years, through which his statements and actions 
have indicated familiarity with the VA adjudication process.  
Further, he has been sent multiple notice letters, including 
the March 2005 letter on his low back claim.  As such, it is 
clear he is familiar with VA's general duties to assist and 
notify.  Moreover, he has actively participated in the 
processing of his case, and the statements submitted in 
support of his claims have indicated familiarity with the 
requirements for the benefits sought on appeal.  For example, 
in an October 2009 statement, his accredited representative 
accurately discussed the relevant criteria for evaluating 
both the service-connected diabetes mellitus and low back 
disorder.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(Mayfield I), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Consequently, the Board concludes that the Veteran has not 
been prejudiced by this lack of notification regarding his 
diabetes mellitus claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In March 2006, the RO also notified the Veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Increased Disability Ratings 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary. 

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2009) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be 
considered.  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the diagnostic code provisions predicated on limitation 
of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The words slight, moderate, and severe as used in the various 
diagnostic code provisions are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2009).

Lumbosacral Strain, Myositis

The Veteran's lumbosacral strain, myositis, has been rated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5237, which sets out the criteria for rating a lumbosacral 
strain.  Under this diagnostic code provision, unless there 
is intervertebral disc syndrome, the disability is to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, where the disability is 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
disability rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  The maximum 100 
percent disability rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2009).

It is noted that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  It is also noted that for VA 
compensation purposes, normal flexion of the thoracolumbar is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees (see also 38 
C.F.R. § 4.71, Plate V).  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  Diagnostic Code 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  These 10 percent disability ratings are combined, 
not added, under Diagnostic Code 5003.

Where there is evidence of intervertebral disc syndrome, the 
disability may also be rated based upon incapacitating 
episodes where incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months warrants a 20 percent disability 
rating.  With incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, a 40 percent disability rating is warranted.  
A maximum disability rating of 60 percent is assigned with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  It is noted that an 
"incapacitating episode" as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009). 

In considering the rating criteria set forth above, in order 
for the Veteran to receive the next higher 40 percent 
disability rating pursuant to Diagnostic Code 5237 for a 
disability of the thoracolumbar spine, there must be evidence 
of forward flexion of the thoracolumbar spine of 30 degrees 
or less; or favorable ankylosis of the entire thoracolumbar 
spine.  In this case, the Veteran's service-connected low 
back disorder is not manifested by such.  The April 2005 VA 
spine examination showed the Veteran to have forward flexion 
to 80 degrees, painful in the last 20 degrees; extension to 
20 degrees, painful in the last 10 degrees; left and right 
lateral flexion to 30 degrees, painful in the last 10 
degrees; and right and left lateral rotation to 30 degrees, 
painful in the last 10 degrees.  At the more recent December 
2006 VA examination, the Veteran had flexion to 70 degrees, 
active and passive; extension to 30 degrees, active and 
passive; right and left lateral flexion to 30 degrees, active 
and passive; and right and left lateral rotation to 30 
degrees, active and passive.  Pain was only noted on 
extension; all other range of motion findings were without 
pain, and without additional limitation of motion on 
repetitive use.  

The Board further notes that both the April 2005 and December 
2006 VA examiners specifically stated there was no ankylosis 
of the thoracolumbar spine.  

Nothing in the treatment records on file indicates the 
Veteran otherwise satisfies the criteria for a rating in 
excess of 20 percent under the General Rating Formula for 
Diseases and Injuries of the Spine.  Therefore, a higher 
rating is not warranted at any time during the pendency of 
the case under this Formula.

The Board has also considered the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  However, in this case the Veteran is not service 
connected for intervertebral disc syndrome, nor is such 
impairment currently indicated by the competent medical 
evidence.  For example, the neither the April 2005 or 
December 2006 diagnosed such a condition, and the latter 
specifically stated the examination was not for 
intervertebral disc syndrome.  Consequently, the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes is not for consideration in the instant case.

As noted above, the schedule provides for a separate 
disability rating for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code. See 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  However, 
the Veteran has already been assigned a separate disability 
rating for peripheral neuropathy of the lower extremities 
secondary to his diabetes mellitus.  The VA examiner in 
December 2006 set forth that the neurological manifestations 
were related to the diabetes mellitus.  As such, there is no 
other provision under which an additional separate disability 
rating may be assigned for this disability.  Id.

The Board also finds that a disability rating higher than 
that already assigned, based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; DeLuca, 8 Vet. App. at 202.  During both the April 
2005 and December 2006 VA examinations, the examiner 
indicated that there were no additional limitations following 
repetitive use of the joint manifested by fatigue, weakness 
or incoordination.

The Board has considered the Veteran's assertions that his 
low back disability warrants a higher disability rating.  
While he is competent to report that his symptoms are worse, 
the training and experience of medical personnel makes the VA 
and private physicians' findings more probative as to the 
extent of the disability. Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).

The Veteran is entitled to be rated under the code that 
allows the highest possible disability rating.  Schafrath, 1 
Vet. App. at 589.  After reviewing all pertinent provisions, 
however, the Board can find no basis on which to assign a 
higher or separate disability rating.  The preponderance of 
the evidence is against a disability rating higher than 20 
percent for the Veteran's lumbosacral strain, myositis.  The 
Board has considered whether a staged rating is appropriate, 
however, in the present case, the Veteran's symptoms remained 
constant throughout the course of the period on appeal, and 
as such staged ratings are not warranted.  Thus, the benefit-
of-the doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

Diabetes Mellitus

The Veteran's diabetes mellitus has been rated as 20 percent 
disabling under 38 C.F.R. § 4.120, Diagnostic Code 7913, 
which sets out the criteria for rating diabetes mellitus.  
Pursuant to Diagnostic Code 7913, a 20 percent disability 
rating is warranted for diabetes mellitus requiring insulin 
and restricted diet, or: oral hypoglycemic agent and 
restricted diet.  A 40 percent disability rating is warranted 
where there is a requirement for insulin, restricted diet, 
and regulation of activities.  A 60 percent disability rating 
is warranted where there is a requirement for insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
disability rating is warranted where there is a requirement 
for more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

In an October 2009 statement, the Veteran's accredited 
representative contended, in part, that as early as 2004 the 
service-connected diabetes mellitus was treated with insulin 
injections, and that this level of treatment indicated a 
severe disease, uncontrolled with oral hypoglycemics, diet, 
and exercise.  Based upon this, the representative contended 
a disability rating in excess of 20 percent was warranted in 
this case.

The Board acknowledges that the Veteran's service-connected 
diabetes mellitus is manifested by restricted diet and 
insulin required.  For example, both the October 2005 and 
April 2007 examinations noted that insulin was required for 
the diabetes.  However, as noted above, the requirement for 
insulin is part of the criteria for the current 20 percent 
rating, as is restricted diet.  As such, it does not warrant 
a higher rating unless there is regulation of activities.

A thorough review of the record does not indicate any 
period(s) during the pendency of this case where it was 
manifested by the type of regulation of activities required 
for a rating in excess of 20 percent.  For example, an 
earlier July 2002 VA examination noted that there was no 
restriction of activities due to the diabetes.  The October 
2005 VA examination noted that there was no evidence of 
restrictions of daily activities on account of diabetes.  
Similarly, the Veteran denied restriction of activities on 
account of the diabetes at the April 2007 VA examination.  
Nothing in the treatment records or other evidence on file 
indicates regulation of activities due to the diabetes.

The Board further notes that nothing in the record indicates 
the Veteran has been hospitalized due to episodes of 
ketoacidosis or hypoglycemic reactions.  For example, the 
earlier July 2002 VA examination noted that while the Veteran 
reported one hypoglycemic reaction one week earlier, it was 
treated at home and resolved.  He denied any hospitalizations 
due to ketoacidosis or hypoglycemic reactions on this, as 
well as the subsequent October 2005 and April 2007 VA 
examinations.  In fact, he denied any keoacidosis or 
hypoglycemic reactions on the 2005 and 2007 examinations.

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent under Diagnostic Code 7913 at any 
time during the pendency of this case.

The Board acknowledges that the Veteran has reported 
experiencing occasional tingling and numbness, however, as 
noted above, the Veteran has been rated separately for 
peripheral neuropathy, and the presence of possible 
complications from diabetes in the Veteran does not support a 
higher disability rating since those complications must be in 
addition to, and not in lieu of, findings such as the 
regulation of activities and the experiencing of ketoacidosis 
or hypoglycemic reactions requiring hospitalization at least 
once a year or at least twice-monthly visits to a diabetic 
care provider.

The Board has considered the Veteran's assertions that his 
diabetes mellitus warrants a higher disability rating.  While 
he is competent to report that his symptoms are worse, the 
training and experience of medical personnel makes the VA and 
private physicians' findings more probative as to the extent 
of the disability. See Cromley, 7 Vet. App. at 379; Espiritu, 
2 Vet. App. at 495.


The Board has considered whether a staged rating is 
appropriate, however, in the present case, the Veteran's 
symptoms remained constant throughout the course of the 
period on appeal, and as such staged ratings are not 
warranted.  

The Board accordingly concludes that the evidence of record 
does not support assignment of a disability rating greater 
than 20 percent for diabetes mellitus.  A greater disability 
rating under this diagnostic code provision would require an 
even more severe degree of impairment, which has not been 
shown by the evidence of record.  As the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 20 percent, the claim must be denied.  38 C.F.R. §§ 
4.7, 4.119, Diagnostic Code 7913 (2009); see also Gilbert, 1 
Vet. App. at 49. 

TDIU

The Board further notes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim of entitlement 
to a total rating based upon individual unemployability 
(TDIU) is part of an increased rating claim when such claim 
is raised by the record.  However, in this case the Veteran 
is already in receipt of a TDIU based upon multiple service-
connected disabilities.  Consequently, this issue is not for 
consideration in the instant case.

Extraschedular Rating

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

In this case, the Board concurs with the RO's determinations 
that neither the service-connected low back disorder nor the 
diabetes mellitus, separately or together, warrants 
consideration of an extraschedular rating in this case.  The 
Veteran has consistently denied being hospitalized for either 
condition on the respective VA medical examinations, and 
nothing in the record indicates otherwise.  Although the 
Veteran has been unemployed throughout the pendency of both 
cases, and is currently in receipt of a TDIU due to his 
multiple service-connected disabilities, neither the service-
connected low back disorder or diabetes mellitus, separately 
or together, are shown to resort in marked interference with 
employment.  Nothing in the record indicates the Veteran has 
contended such impairment due solely to these disabilities, 
and the December 2006 VA examination indicated he had retired 
from work in 1975 because he was eligible to do so because of 
age or duration of work.  Moreover, the Veteran has not 
indicated any such impairment as part of the case, nor any 
other reason why an extraschedular rating should be assigned.  
Rather, his contentions have focused on the specific 
symptomatology of each disability.  

To the extent the service-connected low back and diabetes 
mellitus due result in occupational impairment, the Board is 
of the opinion that such impairment has been adequately 
compensation by the current schedular rating.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).

In view of the foregoing, the Board finds there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  Accordingly, the 
Board has determined that referral of the case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.


ORDER

A disability rating in excess of 20 percent for lumbosacral 
strain, myositis, is denied.

A disability rating in excess of 20 percent for diabetes 
mellitus, type II, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


